PER CURIAM.
This case is before us to answer a certified question of great public importance.* *351We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We answer the question in the affirmative and approve the decision below on the authority of Taddiken v. Florida Patient’s Compensation Fund, 478 So.2d 1058 (Fla.1985), and Fabal v. Florida Keys Memorial Hospital, 478 So.2d 1058 (Fla.1985).
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.

 Haftel v. Florida Patient's Compensation Fund, 464 So.2d 249 (Fla. 3d DCA 1985):
Whether a claim against the Florida Patient's Compensation Fund arises at the time of the alleged medical malpractice, rather than when judgment is entered against the tortfeasor, and is governed by the two year statute of limitations provided by Section 95.-*351ll(4)(b), Florida Statutes (1977), so that the Fund must be made or joined as a party defendant within two years after the malpractice action accrues?